Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of H.M.J., a Child                     Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 86319).
 No. 06-18-00009-CV                                     Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED JUNE 19, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk